DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 19 September 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugio et al. (US 2013/0315308 A1).

Regarding Claims 1, 8, and 15, Sugio discloses a processing method and device comprising: a memory storing an encoded video content; and a processor configured divide a frame forming the video content into a plurality of coding units [Sugio: ¶ [0173]: each slice composed of a plurality of blocks] and to generate a decoded frame by performing decoding for an encoded frame forming the encoded video content in a coding unit [Sugio: Title], and wherein the encoded video content is added with additional information including a motion vector obtained in an encoding process for each of a plurality of coding units forming the encoded frame by each of the encoded frames [Sugio: ¶ [0013]: the techniques disclosed here feature a moving picture coding method for performing inter prediction coding on a coding target block included in a coding target picture, the moving picture coding method including: coding the coding target block using a motion vector; generating a plurality of motion vector predictors; and coding the motion vector using one of the plurality of motion vector predictors generated in the generating, wherein, in the generating, a replacement vector which replaces a temporal motion vector predictor is included in the plurality of motion vector predictors when it is impossible to obtain the temporal motion vector predictor from a block which is included in a coded picture different from the coding target picture and corresponds to the coding target block], wherein the processor is configured to: based on decoding of a current coding unit not being possible [Sugio: ¶ [0013]; when it is impossible to obtain the temporal motion vector predictor from a block which is included in a coded picture different from the coding target picture and corresponds to the coding target block], perform decoding by obtaining a motion vector for the current coding unit from the additional information and replacing the current coding unit with a pixel area corresponding to the obtained motion vector [Sugio: ¶ [0013]: coding the motion vector using one of the plurality of motion vector predictors generated in the generating, wherein, in the generating, a replacement vector which replaces a temporal motion vector predictor is included in the plurality of motion vector predictors].

Regarding Claims 2 and 9, Sugio discloses all the limitations of Claims 1 and 8, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Sugio discloses wherein the additional information comprises a motion vector for all of the plurality of coding units [Sugio: ¶ [0067]: In addition, for example, the parallax vector may be calculated using a motion vector obtained when inter-view prediction is performed on each of blocks included in the picture in the dependent view, using the picture included in the base view and corresponding to the picture in the dependent view.  In addition, in the generating, the parallax vector may be included, as the replacement vector, in the plurality of motion vector predictors, the parallax vector being used when coding a starting picture in a GOP immediately before the GOP including the coding target picture].

Regarding Claims 3 and 10, Sugio discloses all the limitations of Claims 1 and 8, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Sugio discloses wherein the additional information is included in a reserved area of a header that corresponds to the encoded frame [Sugio: ¶ [0269]: FIG. 30 illustrates the data structure of the PMT in detail.  A PMT header is disposed at the top of the PMT.  The PMT header describes the length of data included in the PMT and others.  A plurality of descriptors relating to the multiplexed data is disposed after the PMT header.  Information such as the copy control information is described in the descriptors].

Regarding Claims 4 and 11, Sugio discloses all the limitations of Claims 1 and 8, respectively, and is analyzed as previously discussed with respect to those claims.
Furthermore, Sugio discloses wherein the additional information includes identification information of at least one frame including a pixel area corresponding to the motion vector [Sugio: ¶ [0149]: Next, the temporal motion vector predictor calculating unit 114 adds the selected global motion vector to header information such as a picture header (outputs it to the variable length encoder 114), and adds the selected global motion vector to the motion vector predictor candidates for the coding target block (S65).  It is to be noted that the temporal motion vector predictor calculating unit 114 adds, to the header information, the information for identifying the reference picture which is referred to by the selected global motion vector (more specifically, the reference picture is referred to by a plurality of motion vectors for use in the calculation of the global motion vector).  This information is used in a scaling process which is described later with reference to FIG. 10A to FIG. 11B], and the processor may, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector and identification information for the current coding unit from the additional information and replacing the current coding unit with a pixel area corresponding to the obtained motion vector in the frame corresponding to the obtained identification information [Sugio: ¶ [0013]; and ¶ [0149]].

Regarding Claim 12, Sugio discloses all the limitations of Claim 8, and is analyzed as previously discussed with respect to that claim.
Furthermore, Sugio discloses wherein the additional information includes information to use a motion vector of a neighboring coding unit of the current coding unit [Sugio: ¶ [0099]: Here, a co-located block is a block which is in a picture different from a picture including a coding target block and is co-located with the coding target block.  It is to be noted that the coding target block and the co-located block are not always need to be precisely co-located with each other in the pictures.  For example, a block surrounding (neighboring) the block which is in a picture different from the coding target picture and is co-located with the coding target block may be determined as a co-located block], and the processor may, based on decoding of the current coding unit not being possible, perform decoding by obtaining information to use a motion vector of a neighboring coding unit of the current coding unit from the additional information, and replacing the current coding unit with a pixel area corresponding to a motion vector of the neighboring coding unit based on the obtained information [Sugio: ¶ [0013]; and ¶ [0149]].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugio as applied to claim 1 above, and further in view of Holcomb et al. (US 2005/0053142 A1).
	
Regarding Claim 5, Sugio disclose(s) all the limitations of Claim 1, and is/are analyzed as previously discussed with respect to that claim.
Sugio may not explicitly disclose wherein the processor is configured to: searching for a motion vector corresponding to a current coding unit and, based on a pixel value of a corresponding position between a pixel area corresponding to the searched motion vector and the current coding unit satisfying a preset condition, adding, to the additional information, information to use a motion vector of a neighboring coding unit of the current coding unit.
However, Holcomb discloses wherein the processor is configured to: searching for a motion vector corresponding to a current coding unit and, based on a pixel value of a corresponding position between a pixel area corresponding to the searched motion vector and the current coding unit satisfying a preset condition, adding, to the additional information, information to use a motion vector of a neighboring coding unit of the current coding unit [Holcomb: ¶ [0121]: Or, a tool such as a video encoder or decoder determines an initial, derived motion vector predictor for a motion vector of an interlaced forward-predicted field.  The tool then checks a variation condition based at least in part on the initial, derived motion vector predictor and one or more neighbor motion vectors.  If the variation condition is satisfied, the tool uses one of the one or more neighbor motion vectors as a final motion vector predictor for the motion vector.  Otherwise, the tool uses the initial, derived motion vector predictor as the final motion vector predictor].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the contingency of Holcomb for circumstances which require different processing to use the more efficient and accurate processing, thereby improving overall efficiency and accuracy.
	
Claims 6-7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugio as applied to claims 1 and 8 above, and further in view of Gisquet et al. (US 2013/0301734 A1).
	
Regarding Claims 6 and 13, Sugio disclose(s) all the limitations of Claims 1 and 8, respectively, and is/are analyzed as previously discussed with respect to those claims.
Sugio may not explicitly disclose wherein the additional information includes position information of at least two coding units of which a motion vector is identical and a motion vector of one of the at least two coding units, and the processor may, based on decoding of the current coding unit not being possible, perform decoding by replacing the current coding unit with a pixel area corresponding to a motion vector of the at least two coding units based on the position information.
However, Gisquet discloses wherein the additional information includes position information of at least two coding units of which a motion vector is identical and a motion vector of one of the at least two coding units, and the processor may, based on decoding of the current coding unit not being possible, perform decoding by replacing the current coding unit with a pixel area corresponding to a motion vector of the at least two coding units based on the position information [Gisquet: ¶ [0126]: Another way of controlling the diversity is to generate a plurality of second motion information predictors by taking into account the position of the predictor removed from the set of predictors by the reduction process.  For example, if a spatial predictor is removed from the set because it is equal to another predictor, the value of the motion vector of the co-located block, the block situated at the same spatial position in the previous frame, can be taken into account.  If this motion vector exists and if the value of this motion vector is different from all other predictors in the set, the value of this temporal predictor is added in the predictors set in order to replace the spatial predictor at the same position in the current frame.  If the value of this motion vector of the co-located block is the same as the value of any other predictor in the set, the motion vector of the neighboring blocks of the co-located block could be tested.  If any motion vector value is different, other alternative way of controlling the diversity could be used].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the shortcut to reduce computational load of Gisquet in order to improve efficiency.

Regarding Claims 7 and 14, Sugio disclose(s) all the limitations of Claims 1 and 8, respectively, and is/are analyzed as previously discussed with respect to those claims.
Sugio may not explicitly disclose wherein the additional information includes information corresponding to regularity between motion vectors for all of the plurality of coding units, and the processor may, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector corresponding to the current coding unit based on information corresponding to the regularity and replacing the current coding unit with a pixel area corresponding to the obtained motion vector.
However, Gisquet discloses wherein the additional information includes information corresponding to regularity between motion vectors for all of the plurality of coding units, and the processor may, based on decoding of the current coding unit not being possible, perform decoding by obtaining a motion vector corresponding to the current coding unit based on information corresponding to the regularity and replacing the current coding unit with a pixel area corresponding to the obtained motion vector [Gisquet: ¶ [0126]].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773.  The examiner can normally be reached on Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482